John M. Kellogg, P. J.:
November 11, 1918, .the defendant bought, and the plaintiff agreed to sell, 60,000 pounds of pure buckwheat flour at six dollars and fifty cents per 100 f. o. b. Altamont, N. Y., bulk basis, for shipment last week in November, sooner if possible.
November twenty-second the defendant refused to take the flour and expressed a willingness to pay cancellation price, and on November thirtieth the plaintiff notified the defendant that unless he took the flour pursuant to the contract he would sell the same in the open market and expect him to pay any loss resulting therefrom. Thereupon it was mutually agreed that the time of performance should be extended sixty days from December first. In the latter part of January the defendant notified the plaintiff that he would not receive the flour. ■ Defendant, by breaching the extended agreement, lost all benefits under it and stood with notice that a resale would take.place and that he would be charged with any loss resulting therefrom.
*850According to the custom with reference to the sale of buckwheat flour, the buckwheat is not ground until about the date of delivery. The plaintiff had on hand, at the time of' the first and second refusal, sufficient buckwheat with which to make the flour. It could be ground in three days time, or by working extra shifts in less time. The cost of grinding is seventy-five dollars. Immediately after the agreement to sell, buqkwheat flour declined in price, and in January and February and the early part of March there was no real market for carload lots. From the time of the January notice that the defendant would not take the flour, the plaintiff did his best to market it, but without avail, and continued to hold the necessary amount of buckwheat to fill the contract. The first opportunity to sell the flour occurred about March nineteenth, when it was sold by the plaintiff, in good faith, for the best price he could get for it, and this action is brought by the plaintiff to recover his damages. The sale then made was for two carloads, the plaintiff purchasing the buckwheat for the extra -carload. Evidently there was a profit from grinding buckwheat into flour. The difference between the contract price and the price at which the flour was actually sold by the plaintiff was $2,042.70, and the plaintiff’s action to recover the same has resulted in a judgment in his favor of six cents damages, with costs in favor of the defendant. As we understand, this unusual result has come from the form of the plaintiff’s complaint, the court holding, in substance, that under section 141 of the Personal Property Law this was not a case for resale; that a recovery could be had only under subdivision 4 of section 145 and that the complaint was insufficient for that purpose, and plaintiff was denied the right to amend the complaint to conform to the proofs. Plaintiff was also denied the right to show the value of buckwheat, and the evidence as to the value of buckwheat flour and as to the resale was stricken from the record. The complaint, in substance, alleged the sale, the refusal to take the flour within the extended time and that the plaintiff, in .good faith, with due diligence, after notice, “ sold said flour for account of defendant for the best price that could then and there be obtained, to wit, the sum of $1,857.30, leaving a balance due to the plaintiff from *851the defendant of $2,042.70, no part of which has been paid.” Evidently the pleader had in mind that the defendant was liable for the difference between the price of the resale and the original sale.
A complaint need not be a model; its object is to inform the defendant of the claim made against him. It is to be liberally construed to promote substantial justice, the reasonable intendments being in favor of the pleader. This complaint makes it apparent that the actual value of the flour was only $1,857.30 and that the plaintiff was seeking to recover the difference between that sum and the contract price. The defendant could not have misunderstood the claim made against him, and must have been in court ready to meet a claim for any legal damage coming to the plaintiff, based upon the difference between the contract price and the value of the flour. As we have seen, there was no substantial market for the flour until the time of the resale. Manifestly the resale price was the best price that could have been obtained for the flour after the January repudiation of the contract. The complaint shows the contract price and fairly shows the price most favorable to the defendant after the breach of the extended contract. It is unnecessary here to consider whether or not the case fell within the provisions of section 141. The facts as alleged bring the case fairly within section 145. It may be that as to the market price the plaintiff pleaded evidence. The resale, upon the facts proved, was some evidence of value, when we consider that there was no real market until then. The plaintiff had, however, notice before the buckwheat was ground that the defendant would not take the flour. It was his duty, so far as he reasonably could, to mitigate or at least not increase the damage which would fall upon the defendant. The cost of grinding apparently added seventy-five dollars to the value of the buckwheat when it became flour, and the defendant probably gets the benefit of that in estimating the market value, but under the circumstances surrounding the case it would not be inequitable to deduct from the plaintiff’s damage the cost of grinding. It was error to strike from the record the evidence as to a resale, as in any event it tended to show the market value of the flour; to prevent the plaintiff from showing the value of *852the flour and of the buckwheat and to direct a verdict for nominal damages in favor of the plaintiff, against his objection, thus sacrificing his rights if he proved to be in error as to the effect of the pleadings. Upon the evidence the plaintiff was entitled to a substantial verdict.
The judgment should, therefore, be reversed and a new trial granted, with costs to the plaintiff to abide the event.
All concur, Cochrane, J., with an opinion.